I N THE COURT OF APPEALS OF TENNESSEE

                                          EASTERN SECTI ON             FILED
                                                                         October 3, 1995

                                                                       Cecil Crowson, Jr.
                                                                        Appellate C ourt Clerk
NORTH AMERI CAN RAYON                            )   CARTER COUNTY
CORPORATI ON                                     )   03A01- 9506- CH- 00192
                                                 )
       Pl a i nt i f f - Appe l l a nt           )
                                                 )
                                                 )
       v.                                        )   HON. THOM     AS J . SEELEY, J R.
                                                 )   J UDGE
                                                 )   ( Si t t i ng by I nt e r c ha nge )
MARGARET C. CULPEPPER,                           )
Co mmi s s i one r of t he Te nne s s e e        )
De p a r t me nt of Empl oyme nt                 )
Se c u r i t y , a nd J UDY HOWELL               )
                                                 )
       De f e nda nt s - Appe l l e e s          )   AFFI RMED AND REMANDED




W SHAW M DANI EL OF KI NGSPORT FOR APPELLANT
 .    N c

CHARLES W BURSON, At t or ne y Ge ne r a l , a nd VERNON A. M
               .                                                    ELTON, J R. ,
As s i s t a nt At t or ne y Ge ne r a l , NASHVI LLE, FOR MARGARET CULPEPPER




                                          O P I N I O N




                                                                   Godda r d, P. J .




               Nor t h Ame r i c a n Ra yon Cor por a t i on a ppe a l s a j udgme nt o f

t h e Ch a nc e r y Cour t f or Ca r t e r Count y whi c h uphe l d a Boa r d of

Re v i e w de t e r mi na t i on t ha t J udy Howe l l wa s e nt i t l e d t o
u n e mp l o yme nt be ne f i t s i nc i de nt t o he r t e r mi na t i on by Nor t h

Ame r i c a n Ra yon.



               W r e s t a t e Nor t h Ame r i c a n Ra yon' s i s s ue on a ppe a l t o
                e

a s s e r t t ha t M . Howe l l ' s c onduc t i n us i ng dr ugs i n c ont r a di c t i o n
                    s

o f i t s dr ug pol i c y a nd of a n a gr e e me nt s i gne d by he r pr e c l ude s

h e r f r o m r e c ove r i ng une mpl oyme nt be ne f i t s .



               At t he i ni t i a l he a r i ng be f or e t he Age nc y M . Howe l l wa s
                                                                         s

d e n i e d une mpl oyme nt c ompe ns a t i on.      She a ppe a l e d t o t he Appe a l s

Tr i b u n a l whi c h, a f t e r c onduc t i ng a he a r i ng, f ound c e r t a i n f a c t s

wh i c h we be l i e ve a r e a l mos t a l l t he f a c t s ne c e s s a r y f or a pr op e r

r e s o l u t i on of t hi s a ppe a l .   The f i ndi ngs of f a c t a nd c onc l us i o n s

o f l a w ba s e d t he r e on by t h e Appe a l s Tr i buna l a r e a s f ol l ows :



       FI NDI NGS OF FACT:             Cl a i ma nt ' s mos t r e c e nt e mpl oyme nt
       p r i or t o f i l i ng t hi s c l a i m wa s wi t h Nor t h Ame r i c a n
       Ra yon, a s a n ope r a t or , f r om De c e mbe r 5, 1988, unt i l
       De c e mbe r 13, 1993.           I n Augus t , c l a i ma nt ha d a dr ug
       s c r e e n t e s t r e t ur ne d pos i t i ve f or ma r i j ua na .     She wa s
       r e f e r r e d t o t he c ompa ny EPA pr ogr a m, a nd, on Augus t 13,
       s i gne d a c ont i nui ng e mpl oyme nt a gr e e me nt .           Cl a i ma nt
       p a s s e d a dr ug s c r e e n t e s t i n Oc t obe r .       On De c e mbe r 1,
       s h e wa s t e s t e d, a nd on De c e mbe r 8, t he t e s t r e s ul t s
       we r e r e c e i ve d wi t h a pos i t i ve f or ma r i j ua na .        Cl a i ma nt
       d o e s not us e i l l e ga l dr ugs , a nd wa s a wa r e he r j ob wa s
       i n j e opa r dy.       She wa s e xpos e d t o s e c ond ha nd ma r i j ua na
       s moke i n t he e mpl oye r ' s ba t hr oom, but di d not r e por t
       t h i s a s a pr obl e m t o t he e mpl oye r .          On De c e mbe r 13,
       c l a i ma nt wa s di s c ha r ge d f or vi ol a t i on of t he e mpl oye r ' s
       d r ug pol i c y.

       CONCLUSI ONS OF LAW The Appe a l s Tr i buna l f i nds
                                    :
       c l a i ma nt wa s di s c ha r ge d f or vi ol a t i on of t he e mpl oye r ' s
       d r ug pol i c y.     A de c i s i on ma y not be ba s e d on he a r s a y
       a l one , a nd c l a i ma nt s uc c e s s f ul l y r e f ut e d t he wr i t t e n
       e v i de nc e of t he e mpl oye r .       The r e c or d di d not e s t a bl i s h
       wo r k r e l a t e d mi s c ondu c t unde r T. C. A. § 50- 7- 303 ( a ) ( 2) .
       Th e Age nc y de c i s i on i s s e t a s i de .       ( Empha s i s s uppl i e d. )

                                                2
              Suppor t i ng t he f or e goi ng f i ndi ngs i s M . Howe l l ' s
                                                                s

t e s t i mo ny t ha t s he di d not i ndul ge i n t he us e of ma r i j ua na pr i o r

t o t h e De c e mbe r 1 i nc i de nt , but t ha t s he ha d i nha l e d s e c ond- ha n d

s mo k e i n a r e s t r oom of he r e mpl oye r whe r e ma r i j ua na wa s be i ng

u s e d wh i c h, a c c or di ng t o M . Howe l l , wa s t he mos t l i ke l y
                                      s

e x p l a n a t i on f or he r t e s t i ng pos i t i ve on De c e mbe r 1.



              I n s uppor t of he r i ns i s t e nc e s he i nt r oduc e d por t i ons o f

a p u b l i c a t i on s t yl e d " Dr ug s i n Mode r n Soc i e t y, " by Cha r l e s R.

Ca r r o l l of Ba l l St a t e Uni ve r s i t y whi c h, i n a ddr e s s i ng pa s s i ve

ma r i j u a na s moki ng, s t a t e d t he f ol l owi ng:



       Pa s s i ve M i j uana Sm ki ng
                    ar          o

              . . . .

                 Si nc e muc h of ma r i j ua na s moki ng oc c ur s i n c l os e d
       a n d poor l y ve nt i l a t e d e nvi r onme nt s , non- s moke r s who a r e
       p r e s e nt s ome t i me s e xpe r i e nc e mi l d f or ms of i nvol unt a r y
       i nt oxi c a t i on, pa s s i ve a bs or pt i on of c a nna bi noi ds , a nd
       d i s c omf or t i n br e a t hi ng.     Some nons moke r s who a s s oc i a t e
       wi t h ma r i j ua na us e r s de ve l op a s e ns i t i vi t y t o
       s e c ondha nd ma r i j ua na s moke , e xpe r i e nc e a " c ont a c t
       h i gh, " a nd t he n be c ome na us e a t e d.       I t i s mos t l i ke l y
       t ha t pa s s i ve ma r i j ua n a s moki ng i s a pot e nt i a l t hr e a t t o
       t h e s a f e t y a nd we l l - b e i ng of nons moke r s , a s i t i s t o
       s moke r s t he ms e l ve s .     ( Empha s i s s uppl i e d. )



              The r e i s t e s t i mony i n t he r e c or d f r om a r e pr e s e nt a t i v e

o f No r t h Ame r i c a n Ra yon t ha t a s e c ond dr ug t e s t wa s pe r f or me d,

wh i c h c onf i r me d t he De c e mbe r 8t h t e s t , a nd a l s o t e s t i mony f r om

M . Ho we l l t ha t s he wa s t ol d by e mpl oye e s of Compr e he ns i ve
 s

Co mmu n i t y Se r vi c e , a n or ga ni z a t i on f r om whi c h s he ha d s ought



                                               3
c o u n s e l i ng a f t e r t he Augus t dr ug t e s t , t ha t i nha l i ng s e c onda r y

s mo k e " wa s t he s a me a s i f you ha d s moke d i t your s e l f . "             Ne i t he r

o f t h e s e he a r s a y s t a t e me nt s i s ot he r wi s e a ut he nt i c a t e d i n t he

r e c or d .



                The r e a f t e r , Nor t h Ame r i c a n Ra yon f i l e d a n a ppe a l wi t h

t h e Bo a r d of Re vi e w whi c h a dopt e d t he opi ni on of t he Appe a l s

Tr i b u n a l a nd a l s o ma de a c omme nt r e ga r di ng he r " a bi l i t y a nd

c a p a c i t y t o pe r f or m he r j ob" :



         FI NDI NGS OF FACT AND CONCLUSI ONS OF LAW Ba s e d upon     :
         t h e e nt i r e r e c or d i n t hi s c a us e , t he Boa r d of Re vi e w
         f i nds t he Appe a l s Tr i buna l c or r e c t l y f ound t he f a c t s
         a n d a ppl i e d t he l a w unde r TCA § 50- 7- 303 ( a ) ( 2) .             We
         h e r e by a dopt t he f i nd i ngs of f a c t a nd de c i s i on of t he
         Ap pe a l s Tr i buna l but t he s a me ne e d not be c opi e d he r e i n
         f o r t he pur pos e of our de c i s i on.           W not e t ha t t he
                                                                e
         e mpl oye r ha s r e que s t e d a he a r i ng be f or e us t o pr e s e nt
         a d di t i ona l e vi de nc e c onc e r ni ng t he c l a i ma nt ' s dr ug
         t est .      W r e s pe c t f ul l y de c l i ne t o s c he dul e a he a r i ng
                       e
         b e c a us e we do n ot b e l i e ve t he e vi de nc e c oul d c a us e us
         t o r e ve r s e t he de c i s i on of t he Appe a l s Tr i buna l e ve n i f
         t h e e mpl oye r pr ove d by a pr e ponde r a nc e of e vi de nc e t ha t
         t he c l a i m nt t e s t e d pos i t i ve f or ma r i j ua na .
                         a                                                     The r e
         wo ul d be a l a c k of e vi de nc e i n t he r e c or d t ha t he r
         ma r i j ua na us e a f f e c t e d he r a bi l i t y a nd c a pa c i t y t o
         p e r f or m he r j ob i n a n a ppr e c i a bl e de gr e e .      I n our
         o p i ni on, t he c a s e l a w r e qui r e s pr oof of e f f e c t on
         a b i l i t y a nd c a pa c i t y, whe n t he c onduc t i n que s t i on i s
         o f f dut y c onduc t .         Th e c onduc t i n que s t i on he r e i s of f
         d u t y c onduc t .     W a r e i n s ympa t hy wi t h t he e mpl oye r ' s
                                   e
         a t t e mpt t o pr ovi de a dr ug f r e e wor kpl a c e .          Howe ve r , we
         b e l i e ve t he l a w c ompe l s us i n a c a s e s uc h a s t hi s t o
         r e qui r e pr oof of e f f e c t on t he c l a i ma nt ' s a bi l i t y a nd
         c a pa c i t y t o pe r f or m he r j ob i n or de r t o di s qua l i f y t he
         c l a i ma nt f or be ne f i t s .     ( Empha s i s s uppl i e d. )



                Nor t h Ame r i c a n Ra yon t he r e upon a ppe a l e d t o t he Cha nc e r y

Co u r t , whi c h a f f i r me d t he de c i s i on of t he Boa r d of Re vi e w.




                                                  4
               The Tr i a l Cour t ' s s t a nda r d of r e vi e w a s t o t he i s s ue

p r e s e n t e d i s s e t out i n T. C. A. 50- 7- 304( i ) ( 2) ( E) , whi c h ma nda t e s

t h a t t h e de c i s i on a ppe a l e d mus t be a f f i r me d unl e s s i t i s

" u n s u p p or t e d by e vi de nc e whi c h i s bot h s ubs t a nt i a l a nd ma t e r i a l

i n l i g h t of t he e nt i r e r e c or d. "        The s t a nda r d of r e vi e w i n t hi s

Co u r t i s t he s a me .      Sout he r n Ra i l wa y Co. v. St a t e Boa r d of

Eq u a l i z a t i on , 682 S. W 2d 196 ( Te nn. 1984) .
                                .



               One gr ound upon whi c h t he Boa r d of Re vi e w a nd t he

Ch a nc e r y Cour t a f f i r me d t he a wa r d t o M . Howe l l wa s t he l a c k of
                                                       s

e vi d e nc e t ha t h e r u s e of ma r i j ua na a dve r s e l y e f f e c t e d he r wor k

f o r No r t h Ame r i c a n Ra yon.      Al t hough t he br i e f s of bot h pa r t i e s

s p e n d c ons i de r a bl e s pa c e a ddr e s s i ng t hi s i s s ue , we be l i e ve t he

i n i t i a l r e a s on gi ve n by t he Appe a l s Tr i buna l a nd a f f i r me d by t h e

Bo a r d o f Re vi e w a nd t he Ch a nc e l l or i s di s pos i t i ve .       The Appe a l s

Tr i b u n a l f ound t ha t M . Howe l l ha d not us e d ma r i j ua na on t he
                              s

o c c a s i o n i n que s t i on, a nd t hi s de t e r mi na t i on wa s a dopt e d by t h e

Bo a r d o f Re vi e w.      The r e i s s ubs t a nt i a l ma t e r i a l e vi de nc e s uppl i e d

b y h e r t e s t i mony t ha t t hi s wa s t he c a s e .        Gi ve n t he f a c t t ha t

i n h a l a t i on of ma r i j ua na s moke d by ot he r s ma y c a us e phys i c a l

p r o b l e ms i nc i de nt t he r e t o, whi c h M . Howe l l t e s t i f i e d s he ha d
                                                   s

e x p e r i e nc e d on pr e vi ous oc c a s i ons , t oge t he r wi t h t he l a c k of

p r o o f t ha t pa s s i ve s moki ng c oul d not r e s ul t i n a pos i t i ve dr ug

t e s t , we a r e di s i nc l i ne d t o di s t ur b t he f i ndi ngs be l ow.




                                                  5
               I n l i ght of t he f or e goi ng i t i s unne c e s s a r y t ha t we

d e t e r mi ne whe t he r t he a l l e ge d mi s c onduc t a f f e c t e d M . Howe l l ' s
                                                                             s

a b i l i t y a nd c a pa c i t y t o pe r f or m he r j ob.



               For t he f or e goi ng r e a s ons t he j udgme nt of t he Tr i a l

Co u r t i s a f f i r me d a nd t he c a us e r e ma nde d f or s uc h f ur t he r

p r o c e e d i ngs , i f a ny, a s ma y be ne c e s s a r y a nd c ol l e c t i on of c os t s

b e l o w.   Cos t s of a ppe a l a r e a dj udge d a ga i ns t Nor t h Ame r i c a n Ra y o n

a n d i t s s ur e t y.



                                      _______________________________
                                      Hous t on M Godda r d, P. J .
                                                 .


CONCUR:



_ _ _ _ _ _ _ _________________________
Do n T. M M r a y, J .
               c ur



_ _ _ _ _ _ _ _________________________
Ch a r l e s D. Sus a no, J r . , J .




                                                6